                                                                   United States District Court
                                                                     Southern District of Texas

                                                                         ENTERED
                     IN THE UNITED STATES DISTRICT COURT                 July 15, 2019
                      FOR THE SOUTHERN DISTRICT OF TEXAS             David J. Bradley, Clerk
                               HOUSTON DIVISION




ROGER BORREGO,                         §
TDCJ #01243448,                        §
                                       §
                     Petitioner,       §
                                       §
V.                                     §
                                       §       CIVIL ACTION NO. H-19-2477
LORIE DAVIS, Director,                 §
Texas Department of Criminal           §
Justice - Correctional                 §
Institutions Division,                 §
                                       §
                     Respondent. 1     §




                        MEMORANDUM OPINION AND ORDER



     Roger Borrego (TDCJ #01243448) has filed a Petition for a Writ

of Habeas Corpus by a Person in State Custody ("Petition") (Docket

Entry    No.   1),    challenging    the   validity   of   his   state      court

conviction under 28 U.S.C. § 2254.          After reviewing the pleadings

in accordance with Rule 4 of the Rules Governing Section 2254 Cases

in the United States District Courts, the court will dismiss this

case for the reasons explained below.




     1
      The petitioner does not identify a respondent. Because he is
confined in the Texas Department of Criminal Justice - Correctional
Institutions Division, the clerk's office has substituted Director
Lorie Davis as the respondent pursuant to Rule 2(a) of the Rules
Governing Section 2254 Cases in the United States District Courts.
                             I. Background

     Borrego is presently incarcerated in the Texas Department of
Criminal Justice - Correctional Institutions Division ("TDCJ") as
the result of a conviction and 75-year sentence that he received in
Harris County Cause No.       964682. 2   Court records reflect that
Borrego was convicted of indecency with a child by contact after a
jury in the 248th District Court of Harris County, Texas, found him
guilty in that case, which was affirmed on direct appeal in 2005.

See Borrego v. State, No. 08-04-00273-CR, 2005 WL 1993129, at *1
(Tex. App. - El Paso Aug. 18, 2005, pet. ref'd).
     On July 7, 2019, Borrego executed the pending Petition for a
federal writ of habeas corpus to challenge his conviction in Cause
No. 964682. 3    Borrego contends that he is entitled to relief for
the following reasons: (1) his defense attorney failed to object to
"witness tampering" or "coaching" by the State; (2) the prosecutor
improperly influenced the testimony of a child witness by "telling
her what to say";      (3) there was an inadequate investigation by
Child Protective Services; and (4) his punishment was improperly
enhanced with another offense that he did not commit, therefore, he
is "innocent." 4


     2
      Petition, Docket Entry No. 1, pp. 1-2.     For purposes of
identification all page numbers refer to the pagination imprinted
by the court's electronic filing system, CM/ECF.
     3
         Petition, Docket Entry No. 1, p. 10.
     4
         Id. at 6-7.
                                   -2-
      Because it challenges a conviction and sentence entered more

than 10 years ago, the pending Petition appears to be barred by the
governing    one-year   statute   of       limitations.      See   28   U.S.C.
§   2244(d)(1)(A).   More importantly, this is not the first federal
habeas corpus proceeding that Borrego has filed to challenge his
conviction in Harris County Cause No. 964682.
      Court records confirm that Borrego filed a previous federal
habeas corpus proceeding in this district, which challenged the
same conviction entered against him in Cause No. 964682.                   The
district court granted the respondent's motion for summary judgment
and dismissed that case with prejudice on June 6,                  2011.   See
Borrego v. Thaler, Civil No. H-10-4309 (S.D. Tex.) (Docket Entry
No. 11).    Borrego did not appeal.


                           II.    Discussion

      This case is governed by the Anti-Terrorism and Effective
Death Penalty Act (the "AEDPA"), codified as amended at 28 U.S.C.
§ 2244(b), which imposes restrictions on the filing of "second or
successive" applications for habeas relief.               Before a second or
successive application permitted by this section may be filed in
the district court the applicant must move in the appropriate court
of appeals for an order authorizing the district court to consider
the application.     See 28 U.S.C.     §   2244(b)(3)(A)      If the pending
Petition qualifies as a successive writ application, this court has
no jurisdiction to consider it absent prior authorization from the

                                   -3-
Fifth Circuit.     "Indeed, the purpose of [28 U.S.C. § 2244(b)] was
to eliminate the need for the district courts to repeatedly

consider challenges to the same conviction unless an appellate
panel first found that those challenges had some merit."                United
States v. Key, 205 F.3d 773, 774 (5th Cir. 2000) (citing In re
Cain, 137 F.3d 234, 235 (5th Cir. 1998)).
     The   Fifth    Circuit   has    recognized    that     "a   prisoner's
application is not second or successive simply because it follows
an earlier federal petition."       In re Cain, 137 F.3d 234, 235 (5th
Cir. 1998).     A subsequent application is "second or successive"
when it (1) "raises a claim challenging the petitioner's conviction
or sentence that was or could have been raised in an earlier
petition" or (2) "otherwise constitutes an abuse of the writ."
Id.; see also United States v. Orozco-Ramirez, 211 F.3d 862, 867

(5th Cir. 2000).     Borrego's proposed claims depend on facts that
were available to him at or around the time of his trial and could
have been presented previously.       Because these claims could have
and should have been raised long ago, the pending Petition meets
the second-or-successive criteria.
     The issue of whether a habeas corpus petition is successive
may be raised by the district court sua sponte.           See Rodriguez v.
Johnson, 104 F.3d 694, 697 (5th Cir. 1997).            Because the pending
Petition   is   successive,   the   petitioner    is    required   to    seek
authorization from the Fifth Circuit before this court can consider


                                    -4-
it.     See 28 U.S.C.    §   2244(b)(3)(A).   There is no record showing

that he has requested or received the requisite authorization.

Absent such authorization this court lacks jurisdiction over the

Petition, which must be dismissed as an unauthorized successive

writ.


                  III.       Certificate of Appealability

        Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when

entering a final order that is adverse to the petitioner.                  A

certificate of appealability will not issue unless the petitioner

makes "a substantial showing of the denial of a constitutional

right," 28 U.S.C.   §   2253(c)(2), which requires a petitioner to show

that "jurists of reason could disagree with the [reviewing] court's

resolution of his constitutional claims or that jurists could

conclude the issues presented are adequate to deserve encouragement

to proceed further." Buck v. Davis, 137 S. Ct. 759, 773 (2017)

(citation and internal quotation marks omitted).            Where denial of

relief is based on procedural grounds, the petitioner must show not

only that "jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional

right," but also that they "would find it debatable whether the

district court was correct in its procedural ruling."             Slack   V.

McDaniel, 120 S. Ct. 1595, 1604 (2000).        Because jurists of reason

would not debate whether the Petition was successive, a certificate

                                      -5-
of appealability will not issue.


                    IV.    Conclusion and Order

     Accordingly, the court ORDERS as follows:

     1.   The Petition for a Writ of Habeas Corpus filed by
          Roger Borrego (Docket Entry No. 1) is DISMISSED
          without prejudice.

     2.   A certificate of appealability is DENIED.

     The Clerk shall provide a copy of this Memorandum Opinion and
Order to the petitioner.

     SIGNED at Houston, Texas, on this the 15th day of July, 2019.




                                      UNITED STATES DISTRICT JUDGE




                                -6-
